   Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 1 of 33
Filing # 125954909 E-Filed 04/30/2021 03:05:25 PM



                          IN THE COUNTY COURT OF THE 17th JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY,FLORIDA

        ELENA AUGUSTIN,

                Plaintiff,
                                                                                       Case No.
         V.
                                                                                       JURY TRIAL DEMANDED
        PHOENIX FINANCIAL SERVICES LLC,
                                                                                       INJUNCTIVE RELIEF SOUGHT
                Defendant.


                                                              COMPLAINT

                Plaintiff Elena Augustin ("Plaintiff') sues Defendant Phoenix Financial Services LLC

        ("Defendant") for violations the Florida Consumer Collection Practices Act ("FCCPA") and the

         Fair Debt Collection Practices Act("FDCPA")

                                                  JURISDICTION AND VENUE

                 I.         This Court has subject matter jurisdiction over Plaintiff and Defendant

        (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court

         and, thus, venue and jurisdiction are proper.

                2.          This Court has personal jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Broward County, Florida.

                3.          The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court's jurisdiction.

                4.          Venue ofthis action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Broward County Florida.




                                                                                                                        PAGE I   1   of7
                                             LAW OFFICES OF JIBRAEL S. HINDI,PLLC
                      110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)907-1136 I Fax (855)529-9540
                                                                 w ww.JibraelLaw.com
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 2 of 33




                                                            PARTIES

            5.         Plaintiff is a natural person,and a citizen ofthe State ofFlorida, residing in Broward

     County, Florida.

            6.         Defendant is an Indiana limited liability company, with its principal place of

     business located in Metairie, Louisiana.

                                             DEMAND FOR JURY TRIAL

            7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                               FACTUAL ALLEGATIONS

            8.         On a date better known by Defendant, Defendant began attempting to collect a debt

    (the "Consumer Debt")from Plaintiff.

            9.         The Consumer Debt is an obligation allegedly had by Plaintiffto pay money arising

     from a transaction between the original creditor ofthe Consumer Debt, Hoffman Park Emergency

     Physicians, and Plaintiff involving an unsecured line of credit for Plaintiffs personal use (the

    "Subject Service").

             10.       The Subject Service was primarily for personal, family, or household purposes.

             1 1.      Defendant is a business entity engaged in the business of soliciting consumer debts

     for collection.

             12.       Defendant is a business entity engaged in the business ofcollecting consumer debts.

             13.       Defendant regularly collects or attempts to collect, directly or indirectly, debts

     owed or due or asserted to be owed or due another.

             14.       Defendant is registered with the Florida Office of Financial Regulation as a

     "Consumer Collection Agency."

             15.       Defendant's "Consumer Collection Agency" license number is CCA9903427.

                                                                                                                   PAGE 1 2 of7
                                        LAW OFFICES OF JIBRAEL S. HINDI,PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)907-1136 I Fax (855)529-9540
                                                            w ww.JibraelLaw.coin
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 3 of 33




            16.     Defendant maintains all the records specified in Rule 69V-180.080, Florida

     Administrative Code.

            17.     The records specified by Rule 69V-180.080,Florida Administrative Code,of which

    'Defendant does maintain, are current to within one week ofthe current date.

            18.     Defendant is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).

            19.     Defendant is a "person" within the meaning of Fla. Stat. § 559.72.

            20.     On a date better known by Defendant, Defendant transmitted Plaintiff's personal

     information to a third-party (the "Third-Party").

            21.     The personal information Defendant transmitted to the Third-Party included, but

     was not limited to: [1] Plaintiff's name;[2] Plaintiff's address; [3] the existence of the Consumer

     Debt;[4] the amount ofthe consumer debt;[5] the creditor ofthe Consumer Debt;[6] that Plaintiff

     was the alleged debtor of the Consumer Debt;[7] information regarding the Subject Service; and

    [8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

    (collectively, the "Transmitted Information").

            22.     The Third-Party, of whom Defendant transmitted Plaintiff's personal information

     to, complied Plaintiff's personal information and prepared a letter that was to be sent to Plaintiff

     in an attempt to collect the Consumer Debt.

            23.      The Transmitted Information affected Plaintiff's reputation. For example, the

     transmission of such information affected Plaintiff's reputation regarding the repayment of debts,

     Plaintiff's reputation of truthfulness, Plaintiff's reputation of solvency, and Plaintiff's reputation

     regarding trustworthiness.

            24.      Defendant's transmission ofPlaintiff's personal information to the Third-Party was

     a communication in connection with the collect of the Consumer Debt.


                                                                                                               PAGE I 3 of7
                                      LAW OFFICES OF JIBRAEL S. HINDI,PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)907-1136 Fax (855)529-9540
                                                                                                  I
                                                          w ww.JibraelLaw.com
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 4 of 33




               25.    In addition to transmitting Plaintiff's personal information to the Third-Party,

     Defendant also transmitted Plaintiff's personal information to other third-party entities in

     connection with the collection of the Consumer Debt. Defendant transmitted such information to

     these other third-party entities by, including but not limited to: [1] utilizing "skip trace" services;

    [2] utilizing bankruptcy, SCRA, probate, and other "scrubbing" services; and [3] utilizing

     independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

               26.    On a date better known by Defendant, Defendant sent the letter prepared and/or

     complied by the Third-Party to Plaintiff, of which was internally dated May 02, 2020, (the

    "Collection Letter") in an attempt to collect the Consumer Debt.

               27.    Attached as Exhibit"A" is a copy of Collection Letter.

               28.    Defendant's transmission of Plaintiff's personal information to the Third-Party is

     an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

     Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021)(a complete copy

     of the Hunstein opinion is attached as Exhibit "B").

               29.     The Collection Letter contains a bar code and/or Quick Response("QR")code, of

     which is located on the lower-left portion ofthe Collection Letter, that is indicative ofDefendant's

     use of the Third-Party to prepare, print, package, compile, and/or otherwise send the Collection

     Letter.

               30.     For Defendant-DC to maintain a valid consumer collection agency license with the

     Florida Department of State(so to otherwise lawfully collect, or attempt to collect, consumer debts

    from Florida consumers) Defendant-DC knew it was required to tailor its (Defendant-DC's) debt

     collector methods to be in compliance with both the FDCPA and FCCPA.




                                                                                                                   PAGE I 4 of7
                                        LAW OFFICES OF JIBRAEL S. HINDI,PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)907-1136 I Fax (855)529-9540
                                                            www2ibraolLaw.com
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 5 of 33




            31.     Defendant knew that the Transmitted Information constituted an unlawful

    transmission of Plaintiff's personal information in violation of § 1692c(b) of the FDCPA.

            32.     The Third-Party did not have any legitimate need for the Transmitted Information,

     as the Transmitted Information constituted an unlawful transmission of Plaintiff's personal

     information in violation of § 1692c(b)ofthe FDCPA.

                                                COUNT 1
                                      VIOLATION OF 15 U.S.C. 1692c(b)

            33.     Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

            34.     Pursuant to § 1692c(b) of the FDCPA,"a debt collector may not communicate, in

     connection with the collection ofany debt, with any person other than the consumer, his attorney,

     a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

     creditor, or the attorney ofthe debt collector." 15 U.S.C. 1692c(b)(emphasis added).

            35.     As set forth above, Defendant's transmission of Plaintiff's personal information to

     the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

     LEXIS 11648 ("[w]e hold (1)that a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article III and(2)that the debt collector's transmittal ofthe consumer's personal information

     to its dunning vendor constituted a communication 'in connection with the collection of any debt'

     within the meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the FDCPA

     when it transmitted Plaintiff's personal information to the Third-Party.

            36.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief:

                   (a)         Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                   (b)         Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                   (c)         Any other relief that this Court deems appropriate under the circumstances.
                                                                                                                 PAGE 15 of7
                                      LAW OFFICES OF JIBRAEL S. HINDI,PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)907-1136 I Fax (855)529-9540
                                                          w ww.jibraelLaw.com
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 6 of 33




                                                 COUNT 2
                                      VIOLATION OF FLA.STAT.4 559.72(5)

            37.        Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

            38.        Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

     shall: "[d]isclose to a person other than the debtor or her or hisfamily information affecting the

     debtor's reputation, whether or notfor credit worthiness, with knowledge or reason to know that

     the other person does not have a legitimate business need for the information or that the

     information isfalse." Fla Stat. § 559.72(5)(emphasis added).

            39.        As set forth above, Defendant unlawfully transmitted Plaintiff's personal

     information, by and through the Transmitted Information, to the Third-Party, whereby said

     transmitted information affective Plaintiffs reputation because the Third-Party did not have any

     legitimate need for unlawfully transmitted personal information of Plaintiff.

            40.        WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief:

                      (a)        Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                      (b)        An injunction prohibiting Defendant from engaging in further collection
                                 activities directed at Plaintiff that are in violation of the FCCPA;

                      (c)         Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                      (d)         Any other relief that this Court deems appropriate under the circumstances.

                           [REMAINDER OFPAGE INTENTIONALLY LEFT BLANK]




                                                                                                                    PAGE I 6 of7
                                         LAW OFFICES OF JIBRAEL S. HINDI,PLLC
                  110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)907-1136 I Fax (855)529-9540
                                                             www.JibraelLaw.com
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 7 of 33




          DATED: April 30, 2021
                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi
                                                              JIBRAEL S. HINDI,ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail: jibrael@jibraellaw.com
                                                              THOMAS J. PATTI,ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail: tom@jibraellaw.com
                                                              THE LAW OFFICES OF JIBRAEL S. HINDI
                                                              1 10 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              Fax:         855-529-9540




                                                                                                               PAGE I 7 of7
                                    LAW OFFICES OF JIBRAEL S. HINDI,PLLC
             110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)907-1136 I Fax (855)529-9540
                                                        www.JibraelLaw.com
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 8 of 33




                         EXHIBIT "A"
         Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 9 of 33
                                                                                                    Phoenix Financial Services LLC
                                                                                8902 Otis Ave, Ste 103A • Indianapolis, IN 46216-1077•855-342-6567


         PHOENIX FINANCIAL                                                                         SECOND REQUEST
                            S ERV I CE S

                                                                                       Creditor:                  PENDRICK CAPITAL PARTNERS II LLC.
         May 2, 2020
                                                                                       Balance Due:                                                 $2064.00
         Dear Elena Augustin,
         We have been contracted by PENDRICK CAPITAL PARTNERS
         II LLC.to resolve the above-referenced debt. We have
         attempted to contact you, but the debt remains outstanding in                                    PAY ONLINE!
         our system.                                                                               www.phoenixfinancialsycs.com
         We are willing to work with you to help resolve this debt.
         We are authorized to accept a discounted payment of
         $1,444.80 to resolve this account for less than the full balance
         owed. Please contact one of our representatives to make
         arrangements for this discount.                                                              PAY VVITH CREDIT CARD
                                 Toll-Free:855-342-6567                                                OR BANK ACCOUNT!

          Calls to orfrom this company may be monitored or recorded.
         PLEASE SEND PAYMENTSAND CORRESPONDENCE TO:
               PO Box 361450Indianapolis IN 46236-1450                                                             .Eit p
                                                                                                               DIS yj
                                                                                                               21g      our
                                                                                                                          ziti

               THIS NOTICE IS FROM A DEBT COLLECTOR.
             ANY INFORMATION OBTAINED WILL BE USED TO                                                        PAY BY PHONEI
                         COLLECT THE DEBT.
                                                                                                             (855)342-6567

              a       rj      YOU CAN MAKE A PAYMENT ONLINE:
                              Please scan the QR code with your smart
             0                device to access our online payment portal
                              or go to www.phoenixfinancialsvcs.com and                                     PAY BY MAIL!
                              click on "Pay Online".                                                     Check or Money Order

                                    NOTICE:
                  SEE REVERSE SIDE FOR IMPORTANT INFORMATION

                                                   PLEASE DETACH THE BELOW SECTION AND RETURN WITH YOUR PAYMENT                     8810NPHX.F01 1018_533669988




                                                                                    Creditor:                        PENDRICK CAPITAL PARTNERS II LLC.
           ONPHXF01
                                                                                    Balance Due:                                                          $2064.00
           PO Box 1280
           Oaks PA 19456-1280
                                                                                   0 I am enclosing $1444.80 to take advantage of the discount offer.
           ADDRESS SERVICE REQUESTED
                                                                                     Please reference this number on your check: 79621923



           May 2, 2020                                                                 PLEASE SEND PAYMENTS & CORRESPONDENCE TO:
                                                                                       PHOENIX FINANCIAL SERVICES LLC
                                                                                       PO Box 361450      .
    g2     hilillilelilliiillilliiiiiiilli11111.111111111111111.1"11111111
                                                                                       IndianapollefIN 462384450
                                                                                       Itill1111111111111111111119111111111111111111111111111111111461,
1          Elena Augustin
           3541 NW 14Th CT                                                        Elena Augustin
           Lauderhill FL 33311-8489                                               3541 NW 14Th CT
                                                                                  Lauderhill FL 33311-8489


                                                                     Phoenix Financial Services LLC
                                                   8902 Ms Ave, Ste 103A•Indianapolis, IN 46216-1077•855-342-6567                        8610NPHXF01 1016 533889988   ,
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 10 of 33

                                            We Accept VISA, MasterCard, AMEX and Discover
                            This communication is from a debt collector. This is an attempt to collect a debt
    and any information obtained will be used for that purpose. Our office hours are Mon-Thur 9am-9pm EST and Fri 9am-5pm EST.

 ACCT #         ORIGINAL ACCT #                           ORIGINAL CREDITOR                       t$ BALANCE        DATE
79621923      000729891630                  HOFFMAN PARK EMERGENCY PHYS LL                         206400          12/03/18. .




                                           We Accept VISA, MasterCard, AMEX and Discover
             If you wish to make your payment via credit card, please complete the information below and return in the enclosed envelope.
                                                 Please Indicate if: 9 Debit Card or 0 Credit Card

                                                          Account Number                                      Payment Amount     Expiration Date
        CHECK
         ONE




                                        Cardholder Name                                  Signature of Cardholder                   Date



                                  Cardholder Street Address                                City                    State            Zip
    0    DISCOVER'
                     Phone number for verification of information if necessary: (
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 11 of 33




                         EXHIBIT "B"
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 12 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 1 of 23


                                                                            [PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT


                                        No. 19-14434


                         D.C. Docket No. 8:19-cv-00983-TPB-TGW



     RICHARD HUNSTEIN,

                                                                    Plaintiff - Appellant,

                                           versus

     PREFERRED COLLECTION AND MANAGEMENT SERVICES,INC.,

                                                                   Defendant - Appellee.



                         Appeal from the United States District Court
                              for the Middle District of Florida


                                      (April 21, 2021)

     Before JORDAN,NEWSOM,and TJOFLAT, Circuit Judges.

      NEWSOM,Circuit Judge:

            This appeal presents an interesting question of first impression under the

      Fair Debt Collection Practices Act—and,like so many other cases arising under
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 13 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 2 of 23



     federal statutes these days, requires us first to consider whether our plaintiff has

     Article III standing.

            The short story: A debt collector electronically transmitted data concerning

     a consumer's debt—including his name, his outstanding balance, the fact that his

     debt resulted from his son's medical treatment, and his son's name—to a third-

     party vendor. The third-party vendor then used the data to create, print, and mail a

     "dunning" letter to the consumer. The consumer filed suit alleging that, in sending

     his personal information to the vendor, the debt collector had violated 15 U.S.C. §

      1692c(b), which, with certain exceptions, prohibits debt collectors from

     communicating consumers' personal information to third parties "in connection

     with the collection of any debt." The district court rejected the consumer's reading

     of§ 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold

      matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article Ill, and, on the merits, whether the debt collector's communication

      with its dunning vendor was "in connection with the collection of any debt."

            We hold (1)that a violation of § 1692c(b) gives rise to a concrete injury in

     fact under Article III and (2)that the debt collector's transmittal ofthe consumer's

      personal information to its dunning vendor constituted a communication "in

     connection with the collection of any debt" within the meaning of § 1692c(b).




                                                2
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 14 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 3 of 23



     Accordingly, we reverse the judgment of the district court and remand for further

     proceedings.



            Congress enacted the FDCPA "to eliminate abusive debt collection practices

     by debt collectors" and "to protect consumers against debt collection abuses." 15

     U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA,titled "Communication

     with third parties," provides that—

            Except as provided in section 1692b ofthis title, without the prior
            consent ofthe consumer given directly to the debt collector, or the
            express permission of a court of competent jurisdiction, or as
            reasonably necessary to effectuate a postjudgment judicial remedy, a
            debt collector may not communicate, in connection with the collection
            of any debt, with any person other than the consumer, his attorney, a
            consumer reporting agency if otherwise permitted by law, the creditor,
            the attorney ofthe creditor, or the attorney ofthe debt collector.

      15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—

      governs the manner in which a debt collector may communicate "with any person

      other than the consumer for the purpose of acquiring location information." 15

      U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from

      communicating with anyone other than the consumer "in connection with the

      collection of any debt," subject to several carefully crafted exceptions—some

      enumerated in § 1692c(b), and others in § 1692b.

            Richard Hunstein incurred a debt to Johns Hopkins All Children's Hospital

      arising out of his son's medical treatment. The hospital assigned the debt to

                                                3
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 15 of 33

                 USCA11 Case: 19-14434           Date Filed: 04/21/2021       Page: 4 of 23



     Preferred Collections & Management Services, Inc. for collection. Preferred in

     turn hired Compumail, a California-based commercial mail vendor, to handle the

     collection. Preferred electronically transmitted to Compumail certain information

     about Hunstein, including, among other things:(1)his status as a debtor,(2)the

     exact balance of his debt,(3)the entity to which he owed the debt,(4)that the debt

     concerned his son's medical treatment, and (5) his son's name. Compumail used

     that information to generate and send a dunning letter to Hunstein.

             Hunstein filed a complaint, alleging violations of both the FDCPA,see 15

     U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

     see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein's

     action for failure to state a claim, concluding that he hadn't sufficiently alleged that

     Preferred's transmittal to Compumail violated § 1692c(b) because it didn't qualify

      as a communication "in connection with the collection of a[ny] debt."




      1 The district court held for the same reason that Hunstein had not stated a claim for a violation
      of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
      state law claim. Hunstein's appeal addresses only the portion of his complaint relating to
      § 1692c(b).

                                                       4
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 16 of 33

                USCA11 Case: 19-14434          Date Filed: 04/21/2021       Page: 5 of 23



            Hunstein appealed, and we requested supplemental briefing on the question

     whether he had Article III standing to sue, which we now consider along with the

     merits.2

                                                    II

            First things first. Because standing implicates our subject matter

     jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.

     v. Citizensfor a Better Env't, 523 U.S. 83, 101-02(1998). Article III ofthe

     Constitution grants federal courts "judicial Power" to resolve "Cases" and

     "Controversies." U.S. Const. art. III, §§ 1-2. This case-or-controversy

     requirement, which has been construed to embody the doctrine of standing,

     "confines the federal courts to a properly judicial role." Spokeo, Inc. v. Robins,

      136 S. Ct. 1540, 1547(2016). The "irreducible constitutional minimum" of Article

     III standing entails three elements: injury in fact, causation, and redressability.

     Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-561 (1992).

            Hunstein's appeal involves the first element, injury in fact, which consists of

     "an invasion of a legally protected interest" that is both "concrete and


      2Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
     novo. Debernardis v. IQ Formulations, LLC,942 F.3d 1076, 1083 (11th Cir. 2019). "We
     review the decision to dismiss Plaintiff's complaint pursuant to Rule 12(b)(6) de novo, applying
     the same standard as the district court." Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
     F.3d 1264, 1268 (11th Cir. 2019). Accepting the complaint's allegations as true and construing
     the facts in the light most favorable to Hunstein,"the relevant inquiry is whether Plaintiff has
     stated a 'plausible claim for relief under the FDCPA." Id.(quoting Ashcroft v. Iqbal, 556 U.S.
     662,679(2009)).

                                                     5
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 17 of 33

                USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 6 of 23



     particularized" and "actual or imminent, not conjectural or hypothetical." Id. at

     560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc., 964

     F.3d 990(11th Cir. 2020), a case involving the FDCPA, we reiterated that "[e]ach

     subsidiary element ofinjury—a legally protected interest, concreteness,

     particularization, and imminence—must be satisfied." Id. at 996-97. The standing

     question here implicates the concreteness sub-element.

            A plaintiff can meet the concreteness requirement in any ofthree ways.

     First, he can allege a tangible harm—a category that is "the most obvious and

     easiest to understand" and that includes, among other things, physical injury,

     financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,

     979 F.3d 917,926(11th Cir. 2020)(en banc); see also Huffv. TeleCheck Servs.,

     Inc., 923 F.3d 458,463(6th Cir. 2019). Second, a plaintiff can allege a "risk of

      real harm." Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury

      or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

      an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We

      consider each possibility in turn.

                                                  A

            Hunstein doesn't allege a tangible harm. The complaint contains no

      allegations of physical injury, financial loss, or emotional distress. Instead, the

      complaint(1)conclusorily asserts that "[i]f a debt collector 'conveys information


                                                  6
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 18 of 33

                USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 7 of 23



     regarding the debt to a third party—informs the third party that the debt exists or

     provides information about the details of the debt—then the debtor may well be

     harmed by the spread ofthis information,' and (2) vaguely references the "known,

     negative effect that disclosing sensitive medical information to an unauthorized

     third-party has on consumers[.]" In his supplemental brief, Hunstein asks us to

     construe these assertions as allegations of emotional harm, arguing that he was

     "humiliated, embarrassed, and suffered severe anxiety[.]" But we have "repeatedly

      held that an issue not raised in the district court and raised for the first time in an

      appeal will not be considered by this court." Access Now, Inc. v. Sw. Airlines Co.,

     385 F.3d 1324, 1331 (11th Cir. 2004)(quotation marks omitted). Hunstein thus

      cannot establish standing on the basis of a tangible harm.



            Nor can Hunstein demonstrate standing by the second route—showing a

     "risk of real harm." "[W]hile very nearly any level of direct injury is sufficient to

      show a concrete harm, the risk-of-harm analysis entails a more demanding

      standard—courts are charged with considering the magnitude ofthe risk."

      Muransky, 979 F.3d at 927. "Factual allegations that establish a risk that is

      substantial, significant, or poses a realistic danger will clear this bar[.]" Id. at 933.

      Put slightly differently, to constitute injury in fact, the "threatened injury must be

      certainly impending." Clapper v. Amnesty Intl USA,568 U.S. 398,409(2013).


                                                  7
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 19 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 8 of 23


     Again, Hunstein alleges only that a debtor "may well be harmed by the spread" of

     the sort of information at issue here. That vague allegation falls short of a risk that

      is "substantial, significant, or poses a realistic danger," Muransky,979 F.3d at 933,

     or is "certainly impending," Clapper, 568 U.S. at 409.



            We thus consider whether Hunstein can show standing in the third manner—

     through a statutory violation. "[T]he violation of a procedural right granted by

     statute can be sufficient in some circumstances to constitute injury in fact," such

     that"a plaintiff... need not allege any additional harm beyond the one Congress

      has identified." Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining

      whether a statutory violation confers Article III standing, we should consider

     "history and the judgment of Congress." Id.

                                                1

            Starting with history, we can discern a concrete injury where "intangible

      harm has a close relationship to a harm that has traditionally been regarded as

      providing a basis for a lawsuit in English or American courts." Id. Put differently,

      we look to "whether the statutory violation at issue led to a type of harm that has

      historically been recognized as actionable." Muransky,979 F.3d at 926.

      Muransky explains that the "fit between a new statute and a pedigreed common-




                                                8
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 20 of 33
                USCA11 Case: 19-14434        Date Filed: 04/21/2021     Page: 9 of 23


     law cause of action need not be perfect, but we are called to consider at a minimum

     whether the harms match up between the two." Id.

            For more than a century, invasions of personal privacy have been regarded

     as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New

     England Life Ins. Co., 122 Ga. 190, 50 S.E. 68(1905); Munden v. Harris, 153 Mo.

      App. 652, 134 S.W. 1076(1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532(1918).

     By 1977, the Restatement(Second) noted that "the existence of a right of privacy

      is now recognized in the great majority ofthe American jurisdictions that have

      considered the question." Restatement(Second) of Torts § 652A cmt. a.(Am.Law

     Inst. 1977).

            More particularly, the term "invasion of privacy" comprises an identifiable

     family of common-law torts—including, most relevantly here,"public disclosure

      of private facts." Invasion ofPrivacy, Black's Law Dictionary 952(10th ed.

      2014). It is hornbook law that lo]ne who gives publicity to a matter concerning

      the private life of another is subject to liability to the other for invasion of his

      privacy, if the matter publicized is of a kind that(a) would be highly offensive to a

      reasonable person, and (b)is not of legitimate concern to the public." Restatement

     (Second)of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right ofPrivacy and

      Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

      has recognized "the individual interest in avoiding disclosure of personal matters"


                                                  9
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 21 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 10 of 23


     and has recognized that "both the common law and the literal understandings of

     privacy encompass the individual's control of information concerning his or her

     person." United States Dep't ofJustice v. Reporters Comm.for Freedom ofthe

     Press, 489 U.S. 749, 763(1989)(citation and quotation marks omitted).

            Having established the historical pedigree of invasion-of-privacy torts—in

     particular, the sub-species applicable to the public disclosure of private facts—we

     next consider whether Preferred's alleged statutory violation is sufficiently

     analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions

      of individual privacy" as one ofthe harms against which the statute is directed. 15

      U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein

      has sued here expressly prohibits a debt collector from "communicat[ing]" with

      any but a few persons or entities "in connection with the collection of any debt."

     Id. § 1692c(b). Although § 1692c(b)isn't identical in all respects to the invasion-

      of-privacy tort, we have no difficulty concluding that it bears "a close relationship

      to a harm that has traditionally been regarded as providing a basis for a lawsuit in

      English or American courts." Spokeo, 136 S. Ct. at 1549.

            Perry v. Cable News Network, Inc., 854 F.3d 1336(11th Cir. 2017), strongly

      supports that conclusion. Perry concerned a plaintiffs allegations that CNN

      divulged his news-viewing history to a third-party in violation ofthe Video

      Privacy Protection Act. Emphasizing the widespread recognition both ofthe right


                                                10
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 22 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 11 of 23


     to privacy in general and, more particularly, the privacy interest implicated by the

     VPPA—the interest in preventing the disclosure of personal information—the

     Court in Perry concluded that the statutory violation ofthe VPPA constituted a

     cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762-63).

     Hunstein's allegations closely resemble those in Perry. The VPPA prohibits "[a]

      video tape service provider [from] knowingly disclos[ing], to any person,

     personally identifiable information concerning any consumer of such provider."

      18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt

     collector from "communicat[ing], in connection with the collection of any debt,

      with any person other than the consumer[.]" §1692c(b). The two statutes thus

      share a common structure—A may not share information about B with C. Because

      we find Perry's reasoning persuasive and analogous, we adopt it here.

            Our decision in Trichell does not require a contrary conclusion. That case

      addressed a claim under a different FDCPA provision, § 1692e, which states that a

     "debt collector may not use any false, deceptive, or misleading representation or

      means in connection with the collection of any debt." 15 U.S.C. § 1692e. The

      plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

      and in assessing their claims' pedigree, we determined that the "closest historical

      comparison is to causes of action for fraudulent or negligent misrepresentation."

      964 F.3d at 998. Canvassing the common-law history ofthose torts, we held that


                                                11
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 23 of 33

               USCA11 Case: 19-14434      Date Filed: 04/21/2021    Page: 12 of 23



     the plaintiffs' claims lacked the necessary "close relationship" to them. Id. at 997-

     98. That conclusion is entirely consistent with our holding here that Hunstein has

     standing to sue under a different FDCPA provision. Hunstein's claim, unlike the

     Trichell plaintiffs', arises under § 1692c(b) and bears a close relationship to a

     common-law tort.

                                               2

            Although it presents a closer question, we conclude that "the judgment of

     Congress" also favors Hunstein. Congress, of course, expresses its "judgment" in

     only one way—through the text of duly enacted statutes. Even assuming that

     § 1692c(b) does not clearly enough express Congress's judgment that injuries of

     the sort that Hunstein alleges are actionable, here Congress went further to

     "explain itself." Huff, 923 F.3d at 466. In particular, as already noted, in a section

      ofthe FDCPA titled "Congressional findings and declaration of purpose,"

      Congress identified the "invasion[] of individual privacy" as one ofthe harms

      against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is

      sufficient.

            It's true that we pointed in Trichell to the FDCPA's language that a person

      may recover "any actual damage sustained by such person as a result of'an

      FDCPA violation and "such additional damages as the court may allow," 15

      U.S.C. § 1692k(a), as evidence of Congress's judgment that violations of a


                                                12
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 24 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 13 of 23



     different provision—§ 1692e—do not ipso facto constitute a concrete injury.

     Trichell, 964 F.3d at-1000. We don't read § 1692k(a), though, as categorically

     limiting the class ofFDCPA plaintiffs to those with actual damages—particularly

     where, as here, the FDCPA's statutory findings expressly address the very harm

     alleged—an "invasion[] of individual privacy." 15 U.S.C. § 1692(a).

                                            *   *     *



            Because(1)§ 1692c(b) bears a close relationship to a harm that American

     courts have long recognized as cognizable and (2) Congress's judgment indicates

     that violations of 1692c(b) constitute a concrete injury, we conclude that Hunstein

      has the requisite standing to sue.

                                                III

            Having determined that Hunstein has standing to sue under § 1692c(b), we

      now consider the merits of his case. Recall that § 1692c(b) states that, subject to

      several exceptions,"a debt collector may not communicate, in connection with the

      collection of any debt," with anyone other than the consumer. 15 U.S.C.

      § 1692c(b). The parties agree that Preferred is a "debt collector," that Hunstein is a

     "consumer," and that the alleged debt at issue here was a "consumer debt," all

      within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's

      transmittal of Hunstein's personal information to Compumail constitutes a




                                                13
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 25 of 33

               USCA11 Case: 19-14434          Date Filed: 04/21/2021     Page: 14 of 23


     "communication" within the meaning of the statute.3 Accordingly, the sole

     question before us is whether Preferred's communication with Compumail was "in

     connection with the collection of any debt," such that it violates §1692c(b).

     Hunstein contends that the plain meaning ofthe phrase "in connection with the

     collection of any debt" and relevant precedents show that it was and does.

     Preferred, conversely, urges us to adopt a "factor-based analysis" that shows that, it

     says, its communication with Compumail was not "in connection with the

     collection of any debt."

             We begin with the plain meaning of the phrase "in connection with" and its

      cognate word,"connection." Dictionaries have adopted broad definitions of both.

      Webster's Third defines "connection" to mean "relationship or association."

      Connection, Webster's Third International Dictionary at 481 (1961), and the

      Oxford Dictionary of English defines the key phrase "in connection with" to mean

     "with reference to [or] concerning," In Connection With, Oxford Dictionary of

      English at 369(2010). Usage authorities further explain that the phrase "in




      3 Section 1692a(2) defines communication as "the conveying of information regarding a debt
      directly or indirectly to any person through any medium." 15 U.S.C. § 1692a(2).

                                                    14
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 26 of 33

               USCA11 Case: 19-14434      Date Filed: 04/21/2021   Page: 15 of 23



     connection with" is "invariably a vague, loose connective." Bryan A. Garner,

     Garner's Dictionary of Legal Usage 440(3d ed. 2011).

            Preferred's transmittal to Compumail included specific details regarding

     Hunstein's debt: Hunstein's status as a debtor, the precise amount of his debt, the

     entity to which the debt was owed, and the fact that the debt concerned his son's

      medical treatment, among other things. It seems to us inescapable that Preferred's

     communication to Compumail at least "concerned," was "with reference to," and

      bore a "relationship [or] association" to its collection of Hunstein's debt. We thus

      hold that Hunstein has alleged a communication "in connection with the collection

      of any debt" as that phrase is commonly understood.

            Preferred resists that conclusion on three different grounds, which we

      address in turn.

                                               A

            First, Preferred relies on our interpretation of another FDCPA provision,

      § 1692e,to argue that communications "in connection with the collection of any

      debt" necessarily entail a demand for payment. In relevant part, § 1692e states that

     "[a] debt collector may not use any false, deceptive, or misleading representation

      or means in connection with the collection ofany debt." 15 U.S.C. § 1692e

     (emphasis added). In the line of cases interpreting the meaning of"in connection

      with the collection of any debt" in § 1692e, we have focused on the language ofthe


                                               15
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 27 of 33

               USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 16 of 23



     underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP,

     for instance, in concluding that a law firm's letter to a consumer was "in

     connection with the collection of any debt" within the meaning of § 1692e, we

     emphasized that the letter expressly stated that the firm was attempting to collect a

     debt and was acting as a debt collector, demanded full and immediate payment,

     and threatened to add attorneys' fees to the outstanding balance if the debtors

      didn't pay. 678 F.3d 1211, 1217(11th Cir. 2012). Similarly, in Caceres v.

     McCalla Raymer, LLC, we held that a collection letter constituted a

     "communication in connection with the collection of a[ny] debt" under § 1692e for

      similar reasons. Quoting the letter, we emphasized "that it is 'for the purpose of

      collecting a debt;' it refers in two additional paragraphs to 'collection efforts;' it

      states that collections efforts will continue and that additional attorneys' fees and

      costs will accrue; it states the amount ofthe debt and indicates that it must be paid

      in certified funds; and it gives the name ofthe creditor and supplies the law firm's

      phone number in the paragraph where it talks about payments." 755 F.3d 1299,

      1301-03(11th Cir. 2014).

            Relying on Caceres and Reese—both of which, again, addressed § 1692e—

      the district court here adopted the following test:

            When determining whether a communication was made in connection
            with the collection of a[ny] debt, the courts look to the language ofthe
            communication itself to ascertain whether it contains a demand for
            payment and warns of additional fees or actions if payment is not

                                                 16
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 28 of 33

               USCA11 Case: 19-14434      Date Filed: 04/21/2021   Page: 17 of 23



            tendered. Consequently, when determining whether the transmission
            of information to a third party constitutes a violation of the FDCPA, it
            is important to consider whether the communication makes an express
            or implied demand for payment.

            The district court's conclusion that the phrase "in connection with the

     collection of any debt" necessarily entails a demand for payment defies the

      language and structure of § 1692c(b)for two separate but related reasons—neither

     of which applies to § 1692e. First, the demand-for-payment interpretation would

     render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

     as an initial matter the exceptions specified in § 1692c(b) itself: "[A] debt

      collector may not communicate, in connection with the collection of any debt, with

      any person other than the consumer, his attorney, a consumer reporting agency if

      otherwise permitted by law, the creditor, the attorney ofthe creditor, or the

      attorney ofthe debt collector[.]" 15 U.S.C. § 1692c(b)(emphasis added).

      Communications with four of the six excepted parties—a consumer reporting

      agency, the creditor, the attorney ofthe creditor, and the attorney ofthe debt

      collector—would never include a demand for payment. The same is true ofthe

      parties covered by § 1692b and, by textual cross-reference, excluded from

      § 1692c(b)'s coverage: "person[s] other than the consumer" with whom a debt

      collector might communicate "for the purpose of acquiring location information




                                               17
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 29 of 33

               USCA11 Case: 19-14434      Date Filed: 04/21/2021    Page: 18 of 23



     about the consumer." Id. § 1692b. A debt collector would presumably never make

     a demand for payment of a party matching that description.

            The upshot is that the phrase "in connection with the collection of any debt"

     in § 1692c(b) must mean something more than a mere demand for payment.

     Otherwise, Congress's enumerated exceptions would be redundant. Under the

      district court's demand-for-payment interpretation, Congress wouldn't have

      needed to include exceptions for communications with consumer reporting

     agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

      providing a debtor's location information; those communications would have been

     foreclosed ipso facto by the phrase "in connection with the collection of any debt."

     It is a "cardinal principle of statutory construction" that"a statute ought, upon the

      whole, to be so construed that, if it can be prevented, no clause, sentence, or word

      shall be superfluous[.]" Duncan v. Walker, 533 U.S. 167, 174(2001)(quotation

      marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:

      The Interpretation of Legal Texts 174(2012)("If possible, every word and every

      provision is to be given effect. . . . None should be ignored. None should

      needlessly be given an interpretation that causes it to duplicate another provision or

      to have no consequence."). Because it is possible—and indeed, we think, more




                                                18
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 30 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 19 of 23



     natural—to interpret § 1692c(b) in a way that does not render most of its textually

     specified exceptions redundant, we will do so.

            Second, and relatedly, the district court's interpretation renders yet another

      portion of § 1692c(b) meaningless. By insisting on a demand for payment, the

      district court essentially interpreted "in connection with the collection of any debt"

     to mean "to collect any debt." Under this interpretation, the key phrase "in

     connection with" has no independent meaning or force. But as just explained, we

      have a duty to "give effect, if possible, to every clause and word of a statute[.]"

     Duncan, 533 U.S. at 174.

            The district court seems to have been led astray by its reliance on decisions

      interpreting § 1692e, whose language and operation are different from

      § 1692c(b)'s in important respects. As a linguistic matter, § 1692e contains none

      ofthe specific exceptions that § 1692c(b) does; accordingly, there was no risk in

      Reese or Caceres that, by reading a "demand for payment" gloss into § 1692e, we

      would render other portions of that statute redundant or meaningless. And as an

      operational matter, § 1692e—which prohibits "false, deceptive, or misleading

      representation or means in connection with the collection of any debt"—covers the

      sorts of claims that are brought by recipients of debt collectors' communications—

      i.e., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of

      letter, the debtor); Reese, 678 F.3d at 1214(same). As its title indicates, by


                                                19
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 31 of 33

                 USCA11 Case: 19-14434    Date Filed: 04/21/2021    Page: 20 of 23



     contrast, § 1692c(b), targets debt collectors' Iclommunication with third parties,"

     not debtors. In the typical § 1692c(b) case, the debtor isn't the recipient ofthe

     challenged communication. Linguistic differences aside, this practical operational

     difference undermines any argument that the meaning ofthe phrase "in connection

      with the collection of any debt" must necessarily be the same in § 1692c(b) as in §

      1692e.

                                               B

            Preferred separately urges us to adopt the holistic, multi-factoring balancing

     test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of

     Am., NA.,600 Fed. Appx.422 (6th Cir. 2015). That test counsels courts

      confronting § 1692e's "in connection with the collection of any debt" language to

      take into account the following seven considerations:

           (1)the nature ofthe relationship ofthe parties;(2) whether the
            communication expressly demanded payment or stated a balance due;
           (3)whether it was sent in response to an inquiry or request by the
            debtor;(4) whether the statements were part of a strategy to make
            payment more likely;(5) whether the communication was from a debt
            collector;(6) whether it stated that it was an attempt to collect a debt;
            and (7) whether it threatened consequences should the debtor fail to
            pay.

      Goodson, 600 F. App'x at 431. We decline Preferred's invitation for two related

      reasons.

            First, and perhaps most obviously, Goodson and the cases that have relied on

      it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and

                                               20
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 32 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 21 of 23


      1692e differ both (1)linguistically, in that the former includes a series of

     exceptions that an atextual reading risks rendering meaningless, while the latter

     does not, and(2)operationally, in that they ordinarily involve different parties.

     Goodson's seventh factor—whether the communication threatened consequences

     should the debtor fail to pay—illustrates this point. It makes little sense for a debt

     collector to threaten consequences should the debtor fail to pay in a

     communication that is not sent to the debtor himself

            Second, we believe that in the context of § 1692c(b), the phrase "in

     connection with the collection of any debt" has a discernible ordinary meaning that

      obviates the need for resort to extratextual "factors." All too often, multifactor

      tests—especially seven-factor tests like Goodson's—obscure more than they

      illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt

      collectors, lawyers, etc.—are entitled to guidance about the scope of permissible

      activity. They are likelier to get it even from a broadly framed statutory language

      than from a judge-made gestalt.



            Lastly, Preferred makes what we'll call an "industry practice" argument. It

      contrasts what it says is the widespread use of mail vendors like Compumail and

      the relative dearth ofFDCPA suits against them. More particularly, Preferred

      identifies cases involving mail vendors and emphasizes that none ofthem hold that


                                                21
Case 0:21-cv-61403-RAR Document 1-1 Entered on FLSD Docket 07/08/2021 Page 33 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 22 of 23


     a debt collector's mail vendor violated the FDCPA. True enough, but none ofthe

     cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

     certainly had no obligation to sua sponte determine whether the collectors'

     communications to their vendors violated § 1692c(b). That this is (or may be)the

     first case in which a debtor has sued a debt collector for disclosing his personal

      information to a mail vendor hardly proves that such disclosures are lawful.

            One final(and related) point: It's not lost on us that our interpretation of

     § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

      We presume that, in the ordinary course of business, debt collectors share

      information about consumers not only with dunning vendors like Compumail, but

      also with other third-party entities. Our reading of§ 1692c(b) may well require

      debt collectors (at least in the short term)to in-source many ofthe services that

      they had previously outsourced, potentially at great cost. We recognize, as well,

      that those costs may not purchase much in the way of"real" consumer privacy, as

      we doubt that the Compumails ofthe world routinely read, care about, or abuse the

      information that debt collectors transmit to them. Even so, our obligation is to

      interpret the law as written, whether or not we think the resulting consequences are

      particularly sensible or desirable. Needless to say, if Congress thinks that we've




                                               22
